DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
	Claims 1 & 14 are allowed for the reasons set forth in applicants arguments filed 05/20/2022 pages 6-7. 
Claims 2-7 depend on claim 1. Claims 15-20 depend on claim 14. 

Claims 8-13 are allowed.
The following are examiner’s statement of reasons for allowable subject matter: 
Referring to claim 8, the Perry et al reference (US Patent Pub. 20160030245 A1) discloses an open earphone for a tinnitus treatment device. The Perry et al reference taken alone or in combination with another, do not disclose, teach or fairly suggest the open earphone for a tinnitus treatment device as a whole comprising: an acoustic driver configured to produce acoustic vibrations based on an electrical stimulus, the acoustic driver comprising a piezoelectric ring having a substantially annular shape with a hollow center; and a pliable retainer defining an auditory passage, wherein the pliable retainer is operably coupled to the acoustic driver such that the hollow center of the annular shape is substantially aligned with the auditory passage to enable sound to pass substantially unobstructed by the open earphone into an ear canal of a person wearing the open earphone by inserting the pliable retainer into the ear canal as recited in claim 8.
Claims 9-13 depend on claim 8. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                          				6/6/2022